DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-3, 8, 9, 11, 12 and 14 of the amendment filed 10/05/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Oh US-PGPUB No. 2018/0335252 (hereinafter Oh) teaches a food storage system (Oh FIG. 1B) comprising: 
an appliance having a cabinet defining an interior, the interior comprising at least one of a shelf, a compartment, and a drawer configured to store at least one food item (
Oh FIG. 1B and Paragraph 0057 that the storage 11 to 13 is divided by a partition 14 and at Paragraph 0063-0065 a vegetable compartment 11d1 and 11d2 is positioned below the storage 11….a refrigerator may have a drawer); 
a vision system comprising at least one imager configured to record image data related to the at least one food item stored within the interior (
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170); and 
a controller in communication with the vision system, wherein the controller is operable to: 
determine an identity and a physical storage location of the at least one food item (
Oh teaches at FIG. 4G and FIG. 1B that the food item, e.g., the grapes, in the compartment 11d2 comprising a multitude of units or the food item milk in shelf 11c comprises three units. 
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4I and Paragraph 0190 that the visual feedback may include a visual effect, e.g., an additional image or an animation effect like face in applied to the additional image, corresponding to a storing and displaying of the food 1 within the storage according to the food information 306. The controller 110 may display the visual feedback on the touch screen 170. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305); 
determine a storage configuration of the interior based on the image data from the vision system (
Oh teaches at FIG. 4I and Paragraph 0190 that the visual feedback may include a visual effect, e.g., an additional image or an animation effect like face in applied to the additional image, corresponding to a storing and displaying of the food 1 within the storage according to the food information 306. The controller 110 may display the visual feedback on the touch screen 170); 
generate an augmented reality representation of the interior based on the determined identity of the at least one food item and the storage configuration of the interior (
Oh FIG. 1B and Paragraph 0084 a refrigerator including a display disposed on a front surface of a door, a first camera which photographs a food which is an object to be recognized and a controller which controls the display and the first camera and controls a food name corresponding to the food image to be displayed on the display by using a food image photographed by the first camera. 
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170. Oh teaches at FIGS. 4I-5 and Paragraph 0196-0197 that an arrival 309 of storage period limit of the food 1 is displayed on the touch screen 170. The arrival 309 of storage period limit of the food 1 may be displayed as distinguishable from the storage period 308 of another food (AR representation). In a case in which the user touches one from among the arrival 309 of storage period limit and the food 1, detailed information 309 in FIG. 5 corresponding to the arrival of storage period limit of the food 1 may be displayed on the touch screen 170. A pop up (overlap or overlap) of the detailed information 309a may be displayed. 
); 
display the augmented reality representation (
Oh teaches at FIG. 4F-4G and Paragraph 0177 that the controller 110 may display the food information 301d and display area 305 corresponding to the identified food on a food information display area 305 and at Paragraph 0184 that the controller 110 may photograph the storage location 11d2 within the storage of the food 1 through the inner camera 152 according to the food information and distinguishably display the photographed storage location on the touch screen 170. Oh teaches at FIGS. 4I-5 and Paragraph 0196-0197 that an arrival 309 of storage period limit of the food 1 is displayed on the touch screen 170. The arrival 309 of storage period limit of the food 1 may be displayed as distinguishable from the storage period 308 of another food (AR representation). In a case in which the user touches one from among the arrival 309 of storage period limit and the food 1, detailed information 309 in FIG. 5 corresponding to the arrival of storage period limit of the food 1 may be displayed on the touch screen 170. A pop up (overlap or overlap) of the detailed information 309a may be displayed); and 

Oh teaches at FIGS. 4G-4I the augmented reality representation comprises a photographic representation of the refrigerator interior with digital images of the food items overlaid over the physical shelve/drawer locations in the photographic representation of the refrigerator interior of FIG. 1B, and wherein the digital images of the food items are displayed as rendered graphic of the food items with a numeric identification of a quantity of each of the food items.  
Oh teaches at FIG. 4G and FIG. 1B that the food item, e.g., the grapes, in the compartment 11d2 comprising a multitude of units or the food item milk in shelf 11c comprises three units. 
Oh shows at FIG. 4C or FIG. 4I a simplified view of the interior of FIG. 1B compared to a real-world view of the interior as shown in FIG. 1B with the full view shown in FIG. 4B. Oh teaches at Paragraph 0182-0184 that the controller 110 may reduce the storage location 11d2 within the storage of the food 1 according to the food information and distinguishably display the reduced storage location on the touch screen 170. 
Oh teaches at FIGS. 4I-5 and Paragraph 0196-0197 that an arrival 309 of storage period limit of the food 1 is displayed on the touch screen 170. The arrival 309 of storage period limit of the food 1 may be displayed as distinguishable from the storage period 308 of another food. In a case in which the user touches one from among the arrival 309 of storage period limit and the food 1, detailed information 309 in FIG. 5 corresponding to the arrival of storage period limit of the food 1 may be displayed on the touch screen 170. A pop up (overlap or overlap) of the detailed information 309a may be displayed). 

Yoo et al. US-PGPUB No. 2018/0011674 (hereinafter Yoo) teaches the claim limitation: wherein the augmented reality representation comprises a photographic representation of the interior with a digital representations of at least one food item overlaid over a digital representation of the physical storage location in the photographic representation (
Yoo teaches at FIG. 6C(c) the augmented reality representation comprises a photographic representation (an appearance image captured through the activated camera at Paragraph 0020) of the refrigerator interior of FIG. 6C(a) with digital images of the food items overlaid over the physical locations of the refrigerator shelves/drawers, wherein the digital images of the food items are displayed as rendered graphic of the food items with a numeric identification of a quantity (1 integral quantity) of each of the food items. 
Yoo teaches at FIG. 7B that the pizza representation demonstrates a unitary graphic representation of the pizza and a numeric identification of two units. The kiwi/apple/strawberry representation demonstrate a unitary graphic representation of the kiwi/apple/strawberry in a storage location demonstrate a unitary graphic representation of the kiwi/apple/strawberry and a numeric identification of how many units in a single storage location). 
Okuma et al. US-PGPUB No. 2017/0038924 (hereinafter Okuma) explicitly teaches the claim limitation: wherein the augmented reality representation comprises a photographic representation of the interior with a digital representations of at least one food item overlaid over a digital representation of the physical storage location in the photographic representation (Okuma teaches at FIG. 8 and Paragraph 0081-0083 the augmented reality representation comprises a photographic representation of the refrigerator interior as a background image with digital item images and item names of the food items overlaid over physical shelves/drawers of the refrigerator, wherein the digital item images and item names of the food items are displayed as rendered graphics of the food items with a numeric identification (66/67) of each of the food items to indicate consumption amount). 

The prior art references do not anticipate or suggest the new claim limitation of “determine heat profile data corresponding to a heat distribution of the interior; determine, based on the heat profile data and the determined identity of the at least one food item, a target storage location for the at least one food item; determine a compliance condition based on a comparison of the physical storage location to the target storage location …
wherein the photographic representation of the interior includes a color indicator indicating the compliance condition overlaid over the digital representation of the at least one food item, and wherein the digital representation of the at least one food item is displayed as rendered graphics of the at least one food item” in a food storage system, set forth in the newly submitted base claim 1.  The dependent claims 2 and 3 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. 
The prior art references do not anticipate or suggest the new claim limitation of “determine heat profile data corresponding to a heat distribution of the interior; determine, based on the heat profile data and the determined identity of the at least one food item, a target storage location for the at least one food item; determine a compliance condition based on a comparison of the physical storage location to the target storage location …

The prior art references do not anticipate or suggest the new claim limitation of “determine an identity of the first food item; determine heat profile data corresponding to a heat distribution of the interior; generate a first instruction for the lighting system based on the heat profile data; communicate the first instruction to the lighting system to illuminate the interior via the pattern of light, wherein the pattern of light includes a variation of light color corresponding to the heat profile data; determine, based on the heat profile data and the determined identity of the at least one food item, at least one inferior storage location for the at least one food item; determine a physical storage location of the first food item based on the image data; update the at least one inferior storage location based on temperature data corresponding to a temperature of the second food item in the interior; and communicate a second instruction to the lighting system to modify the pattern of light to indicate the at least one inferior storage position” in a food storage system, set forth in the newly submitted base claim 12.  The dependent claim 14 is dependent upon the base claim 12 and is allowed for the same reasons as the base claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613